Citation Nr: 1121455	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to a compensable evaluation for the service-connected deviated nasal septum, left.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955 and from February 1956 to August 1972.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record in June 2009 and June 2010.  

During the course of his appeal, the Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in April 2010.  

As noted previously, the issues of increased ratings for the service-connected fissurectomy and vasomotor rhinitis have been referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDINGS OF FACT

For the entire period of the appeal, the service-connected deviated nasal septum, left is shown to have been productive of a disability picture that more nearly approximated one manifested by complete obstruction of the nasal passage on one side.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent, but no more for the service-connected deviated nasal septum, left have been met for the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97 including Diagnostic Code (DC) 6502 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action is favorable to the Veteran, further discussion of VCAA is not required at this time.  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  


Specific Legal Criteria

By way of background, in a January 1973 RO rating decision, the RO granted service connection for deviated nasal septum, left and for vasomotor rhinitis, and was assigned separate noncompensable (no percent) ratings for each, effective on September 1, 1972.  He filed his current claim for an increased rating for the service-connected deviated nasal septum, left, in March 2006.  

In a March 2011 rating decision, the RO assigned an increased evaluation to 10 percent, effective on December 13, 2010.  

Under the Schedule of ratings for the respiratory system, diseases of the nose and throat, 38 C.F.R. § 4.97, Diagnostic Criteria 6502, provides:


Septum, nasal, deviation of:

Traumatic only, 10 percent	with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502 (2010).  


Analysis

At the April 2010 hearing, the Veteran testified that his deviated nasal septum caused drainage from his sinuses, his nose to stop up and be stuffed, and crusting and airway obstruction that affected his breathing.  

Most recently, in a Brief, dated in May 2011, the Veteran's representative expressed disagreement with the effective date of December 13, 2010, asserting that an increase in the Veteran's disability was demonstrated prior to that date.  

The VA examination performed in July 2006 showed that the Veteran reported having constant difficulty breathing through his nose, nasal congestion and excessive nasal mucous.  The examination showed erythematous nares with the septum deviated to the left.  No obstruction was seen.  

The private treatment records, dated in 2002 from 2007 to 2009, showed a history of sinus problems, including repeated treatment for stuffy nose, post nasal drip and inflammation in the small airways and findings of hypertrophic turbinates, the use of a vasoconstrictive nasal spray on a chronic basis, and work done on the nose and radio frequency ablation due to decreased airflow through the right naries.  

Notably, in a December 2010 VA CT sinus report, a radiologist provided an impression of ethmoid sinusitis changes noted, chronic left maxillary sinus changes, and retention cyst or polyp in the left maxillary sinus.  

Significantly, the Veteran was observed to have a 95% occlusion of the nasal cavity related to a combination of mucosal swelling of the nasal cavity and a deviated nasal septum.  

During a February 2011 VA nose, sinus, larynx and pharynx examination, the examiner noted the Veteran's complaints of nasal congestion, sinus congestion and a runny nose on a daily basis.  

The Veteran reported having interferes with his breathing through his nose, but denied having purulent nasal discharge, sinus pain, headache, crusting, speech impairment, neoplasm or treatment with antibiotics, over-the-counter and/or prescription prescribed medications, or physician-prescribed bed rest.   

Based on a careful review of the record, the Board finds that the service-connected deviated nasal septum is shown to have been productive of an inability to breathe that more closely resembled a disability picture manifested by complete obstruction of the nasal passage on one side for the entire period of the appeal.  

Therefore, on this record, the recently assigned 10 percent rating should be effective from the date of the claim for increase, which is earliest that it is factually ascertainable that the service-connected disability had worsened when considering the Veteran's credible lay assertions.  38 C.F.R. §§ 4.3, 4.7.  

The Board notes that, to the extent that the maximum rating of 10 percent rating has been assigned under Diagnostic Code 6502, a higher rating is not permitted in accordance with the standards established for rating the service-connected deviated nasal septum.  Thus, other diagnostic codes have not been addressed.  

In reaching this decision, the Board has considered whether "staged" ratings are appropriate for the claims on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different ratings for the service-connected disability during the period of the appeal.  

Moreover, the Veteran is not found to have applied for a total disability rating due to individual unemployability by reason of service-connected disability in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, the Board finds that the service-connected disability picture is not so unusual or exception as to warrant the consideration of an higher rating on an extraschedular basis.   The disabling manifestations of the service-connected deviated nasal septum have been reasonably addressed in terms of the rating criteria on the basis of obstruction of the nasal passages.  

As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An increased rating of 10 percent, but not higher for the service-connected deviated nasal septum, left and vasomotor rhinitis for the period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


